Citation Nr: 1110831	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-09 505	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left patella chondromalacia with anserine bursitis status post medial meniscus tear arthroscopic resection, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to October 1982.

This appeal to the Board of Veterans Appeals (Board) arises from a May 2008 rating action that denied a rating in excess of 10% for left patella chondromalacia with anserine bursitis.

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that her left knee disability is more disabling than currently evaluated, and that the residuals status post medial meniscus tear arthroscopic resection in May 2010 are unclear.  At the January 2011 Board hearing, she testified that her left knee disability was manifested by painful movement, guarding of movement, stiffness, swelling, tenderness, locking, instability, giving way, effusion, and tender, painful scars.        

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature and degree of severity of the Veteran's left knee disability status post medial meniscus tear arthroscopic resection in May 2010 and how it impairs her functionally are unclear, the Board finds that the duty to assist requires that she be afforded a new VA examination to obtain clinical findings pertaining thereto prior to adjudicating the claim on appeal.  The claims folder must be made available to and reviewed by the examiner prior to the examination.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a new VA examination to resolve the issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of her claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to her by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for her left knee at the Miami, Florida VA Medical Center (VAMC) from June 2010 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Miami, Florida VAMC copies of all records of outstanding treatment and evaluation of the Veteran for her left knee from June 2010 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder to the extent possible, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and degree of severity of her left patella chondromalacia with anserine bursitis status post medial meniscus tear arthroscopic resection in May 2010.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should identify the existence, and frequency or extent, as appropriate, of any and all symptoms associated with the Veteran's left patella chondromalacia with anserine bursitis status post medial meniscus tear arthroscopic resection in May 2010.  He should (a) state whether or not there is recurrent subluxation, lateral instability, arthritis, or ankylosis; (b) state whether there are any post-surgical knee scars, and if so, their measurement in square inches or centimeters, and whether they are tender, painful, deep, nonlinear, superficial, or unstable; and (c) render an opinion for the record as to whether the left knee disability is best characterized as slight, moderate, or severe.

On range of motion testing of the Veteran's left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, he should indicate the point at which pain begins.  He should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the doctor should express such functional loss in terms of additional degrees of limited motion. 

The examiner should discuss the effect of the Veteran's left knee disability on her employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include consideration of the propriety of a separate percentage disability rating for any scars, as appropriate, as well as whether staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  Unless the claim on appeal is granted to the Veteran's satisfaction, the RO must furnish her and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

